FORM OF FRANKLIN GLOBAL TRUST on behalf of FRANKLIN INTERNATIONAL SMALL CAP GROWTH FUND AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT THIS INVESTMENT MANAGEMENT AGREEMENT, dated as of May 1, 2013, is made between FRANKLIN GLOBAL TRUST, a Delaware business trust (the “Trust”), on behalf of FRANKLIN INTERNATIONAL SMALL CAP GROWTH FUND (the “Fund”), a series of the Trust, and FRANKLIN ADVISERS, INC., a California corporation (the “Adviser”), and amends and restates the prior Investment Advisory Agreement between the Trust, on behalf of the Fund, and the Adviser, dated as of October 15, 2002. WHEREAS, the Trust has been organized and intends to operate as an investment company registered under the Investment Company Act of 1940 (the “1940 Act”) for the purpose of investing and reinvesting its assets in securities, as set forth in its Agreement and
